[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 329 
After a careful consideration of this case, and the points made for the plaintiff in error, we think that no error is shown in the judgment.
First. It was not error to allow facts to be shown on this trial that tended to prove the guilt of the principal. Doubtless the record showing the conviction of the principal is proof sufficient prima facie of that fact; and proof that he was convicted is proof prima facie that he was properly convicted. But still, the question of his guilt of the offence charged is not *Page 331 
thereby put entirely at rest as against an accessory; and the one charged as such may controvert the propriety of the conviction of the principal. Cases have arisen, in which the record of conviction of the principal was deemed not sufficient proof of his guilt, on the trial of the alleged accessory; and it was ruled that it must be established by other means. (Rex v.Turner, Ryan  Moody Cr. Cas. Res., 347; 1 Lewin, 119;Ratcliffe's Case, id., 121.) A learned author has doubted, whether it is strictly in accordance with the principle respecting the admissibility of verdicts in evidence against third persons, and insists that the record of conviction of the principal, is not admissible in evidence of his guilt as against another charged with being connected with him in the crime. (2 Phil. on Ev. *49.) In this State, the doubt thus put forth has not prevailed; for here it is said that the record is primafacie evidence of the principal's guilt, but is not conclusive. (Per SUTHERLAND, J., The People v. Buckland, 13 Wend., 592.) Yet, as it is not conclusive, and the prisoner may controvert it, and may show that the principal was not properly convicted, the People are entitled to rebut his proofs thereon, and make evidence of the commission of the principal crime aliunde the record of his conviction. So that the question made here is but one as to the order of proof, which is in the discretion of the court trying the case. The admission of the testimony was not within the reprehension given in Coleman v. The People
(55 N Y, 81). It did not go to prove a crime upon the prisoner different from that for which he was on trial. It was not called out for one purpose colorable only, and used for another; it was not idle and frivolous. We have not been able to find that it has ever been held, that where the principal has been tried first, the People are confined in their proof of his guilt to the record of his conviction. We see nothing in the decisions on this topic that leads to such a result; but rather the other way. Nor is there anything in this case that asks for such a rule. Here it is plain that the case against the prisoner was made up of circumstances, *Page 332 
some of which were of the acts of the principals, and had their force from the character of those acts, and as thereby giving ground for inference of the prior knowledge of the prisoner that they were to be done. He was to be convicted, if at all, on proof that he had induced or advised the principal crime. In the lack of direct evidence, the People had right to avail of circumstances to show that. And the proof of what the principals did, the manner in which they did it, the facilities which they had therefor, the directness and boldness shown in setting about it, their meeting with the prisoner so soon after it was done, were all parts of the circumstantial evidence against him. The detail gone into was needful to make the whole case intelligible to the jury, and to give the matters, in which the prisoner personally had part, their proper aspect. The Court of Sessions did not exceed a wise discretion in receiving the testimony.
Second. The indictment was well drawn in charging that the fire was set to and burned the dwelling-house of Isaac Koenigsberg. The averment was in accord with the facts as they afterwards came out. The indictment averred in the principal the crime of arson in the first degree, and the proof showed that it had been committed. The statute declares that the setting fire to or burning, in the night time, a dwelling-house, in which there shall be at the time some human being, is arson in the first degree. (2 R.S., 657.) And to put beyond doubt what is a dwelling-house, it declares that every edifice which shall have been usually occupied by persons lodging therein at night, shall be deemed a dwelling-house of any person so lodging therein. (Ib.) Here the proof is enough that the fire set by the principals did burn somewhat the realty; so that the question on which Dedieu v. The People (22 N.Y., 178) was put is not here. The fire was set in the night time, within the four walls and under the roof of an edifice in which there was at the same time more than one human being, and which was usually occupied by persons lodging therein at night; *Page 333 
and Koenigsberg was one of those persons. He did not occupy the whole of it. It was a house of many rooms. He had some. The prisoner had some. Other person or persons had some, it is likely. The rooms were all under the same roof, within the same outside and party walls, having the same way out of doors and the same halls and stairways, and each having internal communication with every other. In such case, though Koenigsberg was the tenant of but three of the rooms, and the fire was set and burned the realty only in other rooms, of which the prisoner was the tenant, the averment was well made, and the proofs upheld it, that the principal did set fire to and burn a certain dwelling-house of one Isaac Koenigsberg. So is the charge to the jury in ThePeople v. Orcutt (1 Park. Cr. R., 252 [1851], per ALLEN, J.). So in Shepherd v. The People (19 N.Y., 537), where the prisoner owned the house that was burned, and it was laid in the indictment as the dwelling-house of Geyer, who occupied but two rooms in it, one of them to sleep in, it was held that the building was properly laid as the dwelling-house of Geyer. And it is noticed there, that the statute (ubi supra) declares that the building shall be deemed the dwelling-house of any person usually lodging therein; and it is said that it is necessarily implied therefrom that if several persons so lodge in the edifice, the indictment may name any one of them. It is true that there the rooms of Geyer were burned up, while here those of Koenigsberg were not; yet that fact is not brought into the consideration. The reason for the enactment is said to be the sufficient identification of the building, and that is all that the ends of justice require, to which result the name of any lodger might have been used. In Dedieu v. The People
(supra), the realty was not burned at all, nor was fire set to it. There the indictment laid the building as the dwelling of one Asselin, who, like Koenigsberg, occupied separately apartments only, in the building. It is there said by DENIO, J., obiter it may be, that the house was properly enough laid as her dwelling; and the authority cited as strong enough *Page 334 
for that saying is 2 R.S., 657, § 9. In Mason v. The People
(26 N.Y., 200), it was held that where, in a tenement house like that here, several persons live and use separate sets of rooms, each set may, for the purpose of an indictment for burglary into it, be laid as the dwelling of the tenant of it. This does not conflict with the other cases cited by us above. It is the statute that we have cited that makes a dwelling-house of every edifice usually occupied as a lodging-place, for the purpose of an indictment for arson. There can be no dispute that the building known as No. 11 Ludlow street, within which the fire was set and burned, was an edifice, a single complete edifice of itself, having its own four walls, its own roof, its own outer door, its own halls and stairways through which there was a common way of reaching all the rooms in it. It was under that roof and within those walls, and hence within that edifice, that Koenigsberg and his family usually did lodge, and within which, in the night-time, they were in fact, when the fire was set and did burn a part of that edifice. It matters not that it did not burn but a part of the edifice; it was a setting fire to the whole of it (The People v. Rose Butler, 16 J.R., 203); and to the part tenanted by Koenigsberg, as well as that tenanted by the prisoner. Nor is Quinn v. The People (71 N.Y., 561) in conflict. The main current of thought there is in accord. There is taken out of the force of the decision the case of rooms severed by a demise from the other part of a whole building, when there is no internal communication between them and it; and that was a case of burglary. Here, as we have seen, there was internal communication from every room to every other. The principal did set a fire which did burn the edifice within which Isaac Koenigsberg and his wife and children did usually lodge. The Revised Statutes make such an edifice a dwelling-house as a subject of arson in the first degree. The courts have held that an indictment is good which lays such a building as the dwelling-house of any one who occupies rooms in it, though he may not own it, or occupy all the rooms, and others may *Page 335 
occupy other rooms; and have also held that proof of such facts, and that fire was wilfully set to or did burn a part of the edifice not occupied by that one, will serve to convict one indicted for arson in the first degree, the fire having been set by him.
It follows that the indictment and conviction of the principals here for that offence was good in law; and that if the facts show the prisoner inducing them thereto, he was well convicted as an accessory before the fact.
Third. It was not error to take testimony that the prisoner conferred with the principals after the fire. That he was with them, served to show his knowledge of them. The closeness of his companionship, and the frequency of it, would show how intimate was his acquaintance. If close and frequent, it was inferable that it was not newly formed and dated back to a time before the fire. Besides, it was competent, in view of his denial afterwards that he knew them at all. It was an act in the prisoner's life, at the time of the occurrence with guilty participation in which he was charged, and it was competent to be shown to the jury. Though after the principal fact, it was not necessarily confined to that aftertime, in its power to give ground for inferences. It may be that no act of his after the fire would make him an accessory before the fact; but after acts of his might be circumstances, according to the nature of them, to show guilty knowledge of purpose and inducement thereto before the fire.
Fourth. There was a request and refusal to charge that there was "no direct evidence * * * that the prisoner had in his possession evidence" of who set the fire. It must be conceded that this was not a clear proposition, in view of the facts of the case as they appeared when it was made to the court. The phrase "in his possession" indicates physical rather than mental control; and yet as there was nothing in the case to show that there existed evidence of the physical fact of that kind, it might have served to perplex the court. The court might well have hesitated to declare that there *Page 336 
was not or that there was such evidence. It did well to leave the matter to the jury, to determine from their memory of what had been testified to. If the prisoner was not satisfied with that disposition of it, there should have been some explanation of the request, and a more explicit call upon the court for a ruling.
Fifth. The prisoner asked the court to direct the jury to acquit of the charge in the first count of the indictment, viz.: of being an accessory before the fact. This the court could not do, if there was evidence that would sustain a verdict of guilty thereof. So that the point made, that the refusal of the court so to do was error, finds an answer in our conclusion that the verdict was not against the weight of evidence, which is the subject of another point, and is afterwards considered herein.
Sixth. It was not error to refuse to charge that there was no evidence in the case that the keys used by the principals were those of the prisoner. There was no direct evidence, such as identification of them as the same would have been. There was room for inference that they were the same, from the fact that they fitted the locks on the prisoner's rooms, that there was no evidence that the prisoner had his own in his possession on that night, or that the principals had made attempt or had opportunity to fit false keys to those locks, from the fact that they were used with no hesitation, but with a boldness that did not look for hindrance from the tenant of the rooms, and from all the facts of the prisoner's connection with the men that had them and used them for such a purpose.
Seventh. The prisoner asks this court, in this case, to use the power given it by the act of 1855 (chap. 337, Laws of that year, p. 613) as amended by the act of 1858: (Laws of 1858, chap. 330, p. 556.) By that act, this court, in cases coming from the General Sessions in New York, "may order a new trial if it shall be satisfied that the verdict against the prisoner was against the weight of evidence, or against law, or that justice requires a new trial, whether any *Page 337 
exception shall have been taken or not in the court below." InWilke v. The People (53 N.Y., 525), we stated (obiter,
perhaps), what we thought was meant by the words "against law," and "that justice requires a new trial." We are not called upon to apply to this case any power given by those phrases. We are to act under the clause, "that the verdict was against the weight of evidence." This was not a new power in a court as distinguished from a jury; it was new only as it was to be exercised by an appellate court which in most cases was confined to questions of law, and to such of those of law or of fact as had been raised by exceptions taken at the trial. The phrase "against the weight of evidence" was, therefore, known to the law when these acts were passed, and rules had been declared for the manner of exercising the power, which are applicable as well in criminal as in civil cases. Unless a verdict is clearly and manifestly against the evidence, the court will not set it aside: (The State v.Fisher, 2 Nott  McCord., 261.) The verdict must be presumed to be right until the contrary appears, and should be sustained by the court, if the evidence, by fair construction, will warrant that course. It is not enough that the verdict may possibly be wrong, but that, after giving proper weight to all the evidence, it cannot be right: (U.S. v. Martin, 2 McLean, 256.) It is doubtful, however, whether those rules may be applied in this case. In Ferris v. The People (35 N.Y., 125), it is said that under the acts of 1855 and 1858, the case comes to this court, and is to be considered here as res nova. If this be so, we are to look at the testimony and see if it brings our minds to the conviction that the prisoner was guilty, as charged in the indictment. In O'Brien v. The People (36 N.Y., 276), the purpose of the acts would seem to have been looked upon as not as broad as was declared in 35 N.Y. (supra). But as our judgment upon the effect of the evidence in the case before us is fully and readily in accord with the verdict against the prisoner, we need not determine what is just the rule for us to follow. The testimony is entirely uncontradicted. *Page 338 
There is no impeachment of witnesses. All that has been testified to must be taken as true. Whatever weight it has, that is against the prisoner. It is circumstantial wholly. It is clear that the three principals were guilty of the crime of arson; that they went to the rooms of the prisoner with no other object than to set fire there, in pursuance of a pre-conceived purpose. There is no direct proof that he took part in the formation of that purpose; and with all the espionage to which the principals had been subjected, there was no direct testimony as to his intimacy or acquaintance with them before the fire. It is plain, though, that they knew where his rooms were, and how they were to be entered; and from their direct approach to them, and unhesitating entrance into them, that they did not fear nor expect any hindrance from within. This could not have been, unless they had assurance beforehand that there would be none. Such assurance could come from none but him. Such assurance existing, there is a presumption too strong to be resisted that he counseled and induced the act done by them there. It is a circumstance that suits well with that, that they had keys which fitted the locks on the doors. There is nothing in the case that shows or hints of any opportunity or attempt to make false keys to those locks. If the keys were the true ones, they must have come to the principals from the prisoner. From all the facts in the case, there is nothing that gives an inference that they were not the true keys; and then the presumption is too strong to resist, that coming to the principals from the prisoner, he was assenting to and aiding the purpose for which they were to be used. The coincident absence from home of the prisoner's wife for the whole night, and of himself while the arson was committed, are significant circumstances, and concur with those that we have noted. There is nothing in the case to check the inference that these absences were contemplated and pre-arranged. The association of the prisoner with the principals so soon after the fire, for so many hours, until so late an hour, and on such intimate terms, not by accidental meeting, it seems, for he *Page 339 
sought one of them twice at the house of the latter, is a significant circumstance, to which great weight is given by his denial of knowledge of them, and their denial of him. This was most plainly false, and there must have been a potent reason for it; and no other naturally offers itself than that there was fear that the truth known would lead to suspicion and proof of complicity. His conduct when left alone by them was strange. He hesitated to seek his home. He knocked at his own door, at which he had best right to enter unannounced. He showed no surprise at what he saw there, which, if innocent of a part in the planning of it, or uninformed of it by the principals in his fellowship of the night with them, would have been matter to astonish him. His subsequent conduct with the adjuster of loss, in company with one of the principals, is significant of complicity.
So we might go over all of the incidents in the case. They all point to the prior criminal knowledge of the prisoner of the guilty intention of the principals and to his concurrence therein. It is sufficient to say that a careful reading of the testimony satisfies us that there is the clear weight in the evidence that sustains the verdict of guilty
The judgment should be affirmed.
All concur.
Judgment affirmed.